Title: To James Madison from Daniel D. Tompkins, 6 October 1814
From: Tompkins, Daniel D.
To: Madison, James


        
          Sir,
          Albany October 6. 1814
        
        Your letter of the 28th. of September was received by me last evening. I have reflected, in the short interval, upon the course which duty to my family and to my Country required me to pursue in relation to your obliging offer; and have concluded to decline the acceptance of the department of state. A variety of public and private considerations have produced this determination. These considerations will be frankly and fully disclosed in a future communication; and will, I am confident, entitle my motives to your entire approbation.
        In the mean time I must be allowed to assure you, Sir, that the distinguished honor you have proposed to confer on me, and the flattering manner in which your kind intention has been communicated, impress me with feelings of gratitude which can never be effaced. I have the honor to be with the highest respect and consideration, Your Ob. St.
        
          Daniel D. Tompkins
        
      